Citation Nr: 0729602	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-07 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The veteran was afforded a travel Board hearing before the 
undersigned Veterans Law Judge on August 6, 2007.  A 
transcript of the testimony offered at this hearing has been 
associated with the record.  

The Board also notes that the veteran's motion for 
advancement on the docket was granted in August 2007.


FINDINGS OF FACT

The medical evidence shows that the veteran's retinitis 
pigmentosa was first clinically manifest many years after his 
discharge from active service in 1986; there is no competent 
evidence showing that he currently has retinitis pigmentosa 
that is related to disease or injury in active service.


CONCLUSION OF LAW

Retinitis pigmentosa was not due to injury or disease 
incurred in or aggravated by the veteran's military service.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished via a 
letter dated in May 2003.  This letter also informed the 
veteran of the information and evidence necessary to 
substantiate a claim of service connection.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  The veteran was provided information concerning 
the evidence and information necessary to substantiate the 
downstream elements of degree of disability and effective 
date, albeit in an untimely fashion via a letter dated in 
March 2006.

No prejudice results, however, in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby). Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contentions regarding the claim of service connection for 
retinitis pigmentosa.  In terms of any defect in the timing 
of notification regarding downstream elements, because of the 
denial of the issue below, any issues regarding notification 
of downstream elements are rendered moot; thus, the veteran 
is not prejudiced by the Board's consideration of the pending 
issue.

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the 
aforementioned May 2003 letter, which generally advised the 
veteran to send any evidence in his possession that pertained 
to the claim on appeal.

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, which includes 
providing a medical examination when necessary to decide the 
claim.  38 C.F.R. § 3.159(c) (2006).  The RO has obtained all 
of the veteran's service medical records, VA medical records 
and all identified and obtainable private records.  The 
veteran has not indicated the presence of any outstanding 
relevant records and has not requested VA's assistance in 
obtaining any other evidence.  

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2005).  A medical examination is not necessary to decide the 
appeal because, as discussed below in greater detail, there 
is no competent evidence that the veteran incurred retinitis 
pigmentosa in service or that retinitis pigmentosa is 
attributable to an in-service disease or injury.  

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2006).  Service 
connection may be granted for a disease diagnosed after 
service discharge when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Factual Background and Analysis

The veteran's service medical records are silent with respect 
to vision problems or any ophthalmologic disorders.  His 
March 1951 induction examination and April 1953 separation 
examination note normal eyes.  He was hospitalized a number 
of times for upper respiratory infections, common colds, 
tonsillitis and pharyngitis, but there was never a mention of 
a problem with the eyes.  His visual acuity at discharge was 
noted to be 20/20 bilaterally.

Of record is an October 1974 clinical record of physical 
examination provided pursuant to previously filed claims 
unrelated to the claim currently on appeal.  With respect to 
the eyes, the examination report notes that the pupils were 
round, regular and equal and reacted well to light.  
Fundoscopic examination was essentially negative, with the 
possible exception in slight decrease in AV ratio.

In May 1983, the veteran was admitted to the Mobile Infirmary 
under the care of E. Jackson Green, M.D., for treatment of 
back and right leg pain.  Examination of the eyes at this 
time showed that the visual fields were normal to gross 
confrontation and that the eyes were clear.  

Of record is a February 1989 letter authored by Claude M. 
Warren, Jr., M.D., which states that the veteran then had 
complete absence of macular function in the left eye and that 
he had retinitis pigmentosa of both eyes.  It was noted that 
his vision in the right eye was 20/100 and that he was only 
able to finger count at a few feet with the left eye.  

Of record is a March 1990 letter authored by Tom M. Walker, 
M.D.  In this letter, Dr. Walker notes a history of 
progressive loss of vision over the previous several years.  
Dr. Walker stated in this letter that in 1986, Dr. Rollins 
Tindell first diagnosed vision loss as 20/20 in the right eye 
and 20/100 in the left.  

In December 1995, the veteran was provided a VA examination 
to address the severity of his retinitis pigmentosa pursuant 
to a claim for pension benefits.  The examiner noted a 
history of retinitis in both eyes for the prior 6 to 7 years 
and noted a past ocular history of thermal injury, as well as 
hypertension.  Examination resulted in a diagnosis of 
maculopathy in both eyes and bone spicule RPE clumping, 
possible retinitis pigmentosa variant. 

An April 2002 VA treatment note notes bilateral macular 
atrophy.  This note reflects a statement by the veteran that 
his vision began to decrease in his late 20s and reflects the 
veteran's assertion that he had an in-service history of 
trauma of gunpowder backfiring into both eyes.  The examiner 
noted that the veteran's symmetrical atrophy of both eyes was 
probably unlikely due to this traumatic event, but that he 
could not rule it out.  

A January 2003 VA treatment note reflects the veteran's 
statement that he was trying to get service connection for 
his eye condition.  The veteran stated that in service he 
suffered injury to his eyes from blowback of firearms.  The 
examiner noted that one eye exam has established this alleged 
incident as possibly related to his bilateral eye disability.  

A contemporaneous January 2003 VA treatment record notes the 
veteran's alleged history of in-service eye trauma and that 
the veteran was requesting rewording of the April 2002 note 
referenced above.  There is no indication that this statement 
was reworded.  

At his August 2007 Board hearing, the veteran reiterated that 
his retinitis pigmentosa was due to in-service powder burns 
to his eyes.  He stated that during training in service he 
was once hit by gunpowder that "burned out nerves in [his] 
eyes."  The veteran stated that he was hospitalized for 
about 30 days as a result of this incident.  He further 
testified that he was first treated for vision problems in 
1973.  At this hearing, the veteran and his representative 
acknowledged that VA was in possession of all of the 
veteran's service medical records.

Service connection for retinitis pigmentosa is not 
established.  The Board acknowledges the testimony provided 
by the veteran, but finds that the clinical evidence does not 
indicate that his retinitis pigmentosa was incurred in 
service or that it is otherwise attributable to service.  At 
the aforementioned Board hearing, the veteran stated that he 
first sought treatment for vision problems in 1973, 
approximately 20 years following his discharge from service.  
Moreover, although a liberal reading of the VA notes 
regarding attribution of retinitis pigmentosa to service 
might lead one to conclude that retinitis pigmentosa is 
linked to service, these notes on their face show that this 
disability is not likely attributable to service.  These 
notes state that retinitis pigmentosa is "probably 
unlikely" due to the veteran's alleged in-service bilateral 
eye injury.  Moreover, there is no clinical evidence that the 
veteran's eyes were burned by gunpowder in service.  His 
service medical records are silent with respect to this 
injury and any in-service hospitalization for an eye 
disability.  Furthermore, his separation examination was 
negative for any such injury and showed perfect visual 
acuity.  The first clinical evidence of decreased visual 
acuity is dated in 1986, approximately 33 years following his 
discharge from service.  Accordingly, the preponderance of 
the evidence is against the claim of entitlement to service 
connection for retinitis pigmentosa and it must be denied.  



ORDER

Entitlement to service connection for retinitis pigmentosa is 
denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


